DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt for request for extension of time, amendment and remarks filed 11/25/2020.
Receipt is also acknowledged for IDS filed 05/21/2021
Claims 18-34 are pending.
Claims 18-29 and 32-33 are amended.   The amendment does not change the scope of the claims.   In the current iteration, claim 18 

Priority
This application is a 371 of PCT/EP2018/07755 filed 11/14/2016 and which claims benefit of French application 1560806 filed 11/12/2015.

Response to Arguments
Upon further review of the claims and the prior art, the examiner agrees with applicant that in the closest art, Greaves (US 8,840,684 B2 cited on 1449) and also in EP 1 647 580 A1 the substitution on the chromophore is not more than 4 carbons and specifically, the specific dyes, Basic Red 51, Basic Orange 31 and Basic Yellow 87 (column 17, lines 4-44 of Greaves) have a 

    PNG
    media_image1.png
    702
    487
    media_image1.png
    Greyscale

Further, the specification as filed compares the performance of the disulfide compound 4 of the invention with a disulfide compound of the prior art: 

    PNG
    media_image2.png
    356
    781
    media_image2.png
    Greyscale
 
And basic Yellow 87 disulfide compound

    PNG
    media_image3.png
    272
    792
    media_image3.png
    Greyscale

--- locks treated with the inventive compound 4 having hexadecyl (C16) aliphatic group showed greater coating and higher coloring effect than the chromophore having the methyl groups (see page 60, line 25 to page 63, line 2.   See also compound 2M’ on page 14 of EP 1 647 580 A1 (Ref cited in 1449 filed 05/09/2018).

Furthermore, upon review of the claims of U.S. 8,840,684 B2 and 9,265,705 B2, the obviousness type double patenting rejection is withdrawn because the chromophore of the cationic direct dye/direct dye does not have aliphatic groups that are at least 10 carbon atoms long. 
For the provisional obviousness type double patenting over 16/611,437, the rejection is withdrawn because the co-pending application 16/611,437 is later filed than the examined application.   Thus this application is allowed to proceed to allowance and determination of conflict between the allowed claims and the pending claims would be made at the appropriate time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that applicant has shown that the chromophore bearing C10-C10 aliphatic chain group produces greater coating and more intense coloration than the chromophore that does not bear C10-C10 aliphatic chain groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613